Citation Nr: 0524150	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  98-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the cervical spine and thoracic 
spine, from August 9, 1996, to August 25, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine, from August 26, 
2003, forward.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the thoracic spine, from August 26, 
2003, forward.

4.  Entitlement to a compensable evaluation for arthritis of 
the hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from June 1976 to November 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In July 2003, the veteran withdrew his claim of entitlement 
to an initial compensable rating for a right eye blowout 
fracture.  See 38 C.F.R. § 20.204 (2004).   
 

FINDINGS OF FACT

1. Thoracic spine arthritis is manifest by periarticular 
pathology productive of painful motion.

2.  Cervical spine arthritis is manifested by periarticular 
pathology and the functional equivalent of moderate 
limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to August 26, 2003, thoracic spine arthritis was 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5291 (2002).

2.  Prior to August 26, 2003, cervical spine arthritis was 20 
percent disabling. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45.4.59, 
4.71a, Diagnostic Codes 5003- 5290.

3.  Currently, thoracic spine arthritis is no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5291, 5293 (2002); Diagnostic Code 
5293 (effective September 23, 2002); Diagnostic Codes 5235 - 
5243 (2004).

4.  Currently, cervical spine arthritis is no more than 20 
percent disabling. U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45.4.59, 4.71a, 
Diagnostic Codes 5003- 5290.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of a December 2003 
letter from the RO to the veteran.  He was told what was 
required to substantiate his increased rating claim and of 
his and VA's respective responsibilities in terms of 
obtaining information and evidence.  The letter explained 
what information or evidence was pertinent to the claim and 
asked the veteran to submit to the RO as soon as possible any 
such evidence, which would include that in his possession.

The RO's December 2003 letter was provided to the veteran 
after the initial adjudication of the claims.  Any defect, 
however, with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected.  All information and evidence 
received after issuance of the notice letter was afforded 
proper subsequent VA process, and the veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

All identified and pertinent evidence has been obtained and 
associated with the claims file.  In his VA Form 9, Appeal to 
Board of Veterans' Appeals, the veteran stated that he 
receives all his treatment at the VA Healthcare Center in El 
Paso, Texas, and records from this facility are of record.  
The evidentiary record also contains the reports of VA 
examinations conducted in May 1998, September 2001, August 
2003, May 2004, and November 2004.  There is no indication of 
any relevant records the RO has failed to obtain.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes (DC) identify the various 
disabilities. 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

In March 1997, the RO granted entitlement to service 
connection for degenerative arthritis of the cervical and 
thoracic spine, effective from August 9, 1996.  The veteran 
expressed disagreement with the 10 percent evaluation 
assigned at that time.  The 10 percent rating was assigned 
for painful or limited motion of a major joint or group of 
minor joints under Diagnostic Code 5003.  The appeal being 
from the initial rating assigned upon awarding service 
connection, the entire body of evidence is for equal 
consideration, and it is necessary to determine whether the 
veteran has at any time since his original claim met the 
requirements for a higher disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In July 2004, the RO assigned an increased rating of 20 
percent for service-connected arthritis of the cervical 
spine, thoracic spine, and bilateral hands, effective from 
August 9, 1996, to August 26, 2003.  From that time forward, 
the 20 percent rating was discontinued and separate 
evaluations were assigned.  A 20 percent rating for 
degenerative arthritis of the cervical spine was assigned 
under Diagnostic Code 5003-5290-5237, effective from August 
26, 2003; and a 10 percent rating for degenerative arthritis 
of the thoracic spine was assigned under Diagnostic Code 
5003-5291-5237, effective from August 26, 2003.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, DC 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, DC 5293 (2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, DC 5235 - 5243.

As noted above, the criteria for rating intervertebral disc 
syndrome under DC 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
DC 5293 that became effective on September 23, 2002, were 
deleted when intervertebral disc syndrome was reclassified as 
DC 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.




Thoracic Spine

The veteran has appealed the evaluation of the impairment of 
the cervical and lumbar spine disabilities.  Our review 
reflects that the impairments should have been separately 
rated at all times.  Furthermore, in regard to the thoracic 
spine, the overall condition has not significantly changed 
and a uniform rating is warranted.  

The Board finds that the veteran has repeatedly complained of 
pain.  During the appeal, X-ray examinations have 
demonstrated abnormalities.  Therefore, the veteran had 
evidence of periarticular pathology.  38 C.F.R. § 4.59 
establishes that it is the intent of the schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Furthermore, it is 
the intention to recognize actually painful joints as 
entitled to at least the minimum compensable evaluation for 
the joint.  In September 2001, an examiner concluded that the 
veteran had thoracic arthritis manifested by thoracic spine 
pain.  There is little basis to ignore the opinion of the 
examiner.

The Board concludes that the thoracic disability is 
manifested by periarticular pathology, that there is painful 
motion and that a compensable evaluation is warranted for the 
joint. 38 C.F.R. § 4.59.  Furthermore, based upon the former 
criteria, the 10 percent evaluation is the maximum evaluation 
based upon limitation of motion of the thoracic spine. 

The Board is aware that the veteran has degenerative disc 
changes in the thoracic and cervical spine.  However, there 
is no evidence that the veteran has ever had incapacitating 
episodes within the meaning of the regulatory criteria.  In 
addition, there is no evidence that the veteran has 
manifested neurological dysfunction associated with the 
thoracic spine.  Therefore, the evaluation of the thoracic 
spine is based upon limitation of function and limitation of 
motion. 

Cervical Spine
 
As noted above, the AOJ rated the cervical and thoracic 
disabilities as a single disability.  The Board finds that 
the cervical spine was also manifest by periarticular 
pathology, painful motion and limitation of motion.  
Therefore, a separate evaluation was assignable.  Prior to 
August 2003, the veteran reported that he had cervical pain.  
His assertion was credible.  In addition, there was clear 
evidence of limitation of function.  In September 2001, 
extension was limited to 13 degrees, rotation was to 55 
degrees and lateral bending was 22 degrees.  Each reported 
range of motion reflected functional impairment.  Flexion was 
reported as 66 degrees, a range of motion greater than normal 
which the Board accepts as in error.  However, the Board 
finds that the overall functional impairment was consistent 
with the functional equivalent of moderate limitation of 
motion.  Accordingly, a uniform rating is warranted based 
upon the old criteria.

The Board has also considered the revised regulatory 
criteria.  In regard to possible disc disease manifestations, 
there is no competent evidence of neurologic deficit.  
Therefore, a separate evaluation for such deficit is not 
warranted.  Furthermore, there is no evidence of 
incapacitating episodes that would require bed rest.  
Therefore, there is no basis for an evaluation based upon 
such criteria.  Furthermore, an evaluation in excess of 20 
percent is not warranted.  Again neither version of the 
regulation is more favorable to the veteran.  Whether based 
upon the old criteria, the revised criteria or actual 
limitation of motion versus the functional equivalent of 
limitation of motion, the overall impairment is no more than 
20 percent disabling.   

At VA examination in August 2003, he reported using no 
assistive devices and having had no surgery.  He denied bowel 
or bladder complaints and reported no erectile dysfunction.  
He reported an ability to walk at least one mile without 
difficulty.  For example, he still golfs but must rest after 
about one or two miles.  He noted that his activities of 
daily living were unaffected but that vigorous leisure 
activities were affected.  He stated there were no 
incapacitating episodes in the past year.  On examination, 
the back was symmetric with no fixed defects.  Posture and 
gait were considered within normal limits.  There was no 
evidence of abnormal weightbearing, and rectal sensation with 
volitional control was intact.  Also, there was no sensory 
motor deficit.  Ranges of motion of the cervical spine, 
ranges of motion included backward extension to 25 degrees, 
forward flexion to 30 degrees, bilateral lateral flexion to 
40 degrees, and bilateral rotation to 55 degrees.  There was 
no tenderness to palpation over any joint, and range of 
motion was not additionally limited by repetitive flexion.

At VA examination in May 2004, the veteran reported 
subjective complaints identical to those reported at the 
August 2003 VA examination.  On examination, the back was 
symmetric without fixed or postural abnormalities.  Cervical 
range of motion included forward flexion to 30 degrees, 
backward extension to 15 degrees, bilateral lateral flexion 
to 25 degrees, and bilateral rotation to 40 degrees. There 
was no additional decreased range of motion with repetitive 
use of the back or neck.  No spasm or tenderness was found on 
examination, and the veteran was neurologically intact with 
no focal motor deficit.   

At VA examination in November 2004, the veteran denied any 
weakness, fatigue, or ambulation issues from his back or neck 
pain, and most flare-ups of his back pain were described as 
tolerable.  He reported that he has lost no work hours do to 
his neck or back pain.  He again denied any bladder or bowel 
dysfunction, and reported never being incapacitated or 
hospitalized due to the back/neck condition.  The veteran 
described his back and neck pain as non-radiating, relieved 
with rest and Motrin.  

Clearly, such ranges of motion do not approximate severe 
limitation of motion, severe disc impairment or severe 
functional impairment.  Furthermore, forward flexion of the 
cervical spine remains greater than 15 degrees and the 
combined remaining functional use of the cervical spine 
remains greater than 170 degrees. 38 C.F.R. § 4.59

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
case, pain was factored into several of the range of motion 
tests, and while the veteran complained of pain associated 
with his cervical and thoracic spine, he acknowledged it did 
not affect his choice of activities.  Additionally, 
repetitive flexion was noted as a non-factor on several 
examinations.

Impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.  The critical 
element is that none of the symptomatology for any of the 
conditions can be duplicative of or overlapping with the 
symptomatology of the other conditions; the manifestations of 
the disabilities must be separate and distinct.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The Board has considered the 
presence of any chronic neurological manifestations that 
would allow for a separate disability rating.  The medical 
evidence does not show that veteran's service-connected spine 
disabilities cause any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment in order to warrant a separate rating.  

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  There is no evidence showing the 
veteran has required any period of hospitalization due to his 
service-connected spine disabilities.  As noted on the most 
recent VA examination, he has never had an incapacitating 
episode and has never been hospitalized for his spine 
disability.  There is also no evidence of marked interference 
with employment, as the most recent VA examination also notes 
he is still employed.  In this case, the veteran does not 
have any symptoms from his service-connected disabilities at 
issue that are unusual or are different from those 
contemplated by the schedular criteria, which already 
compensate for average impairment of earning capacity.  
38 U.S.C.A. § 1155.  In the absence of evidence presenting 
such exceptional circumstances, the claims are not referred 
for consideration of an extraschedular rating; his 
disabilities are appropriately rated under the schedular 
criteria.





ORDER

Prior to August 26, 2003, a 20 percent evaluation for 
cervical spine arthritis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Prior to August 26, 2003, a 10 percent evaluation for 
thoracic spine arthritis is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the thoracic spine is denied.


REMAND

The veteran has appealed the evaluation of the evaluation of 
the hands.  The rating decisions on appeal are not a model of 
clarity.  Service connection for arthritis of the hands was 
recognized in June 2003 rating decision.  However, in July 
2004, the AOJ addressed the issue as service connection for 
arthritis of the hands, a fact previously established.  
However, despite the errors, the AOJ carried arthritis of the 
hands as service connected (Code 1) and not service-connected 
(Code 8).  In the discussion, the AOJ noted that there was 
slight limitation of motion and painful motion, but then 
assigned a 0 percent evaluation.

This issue is not ripe for appeal.  Accordingly, the case is 
remanded for the following:

1.  The AOJ should schedule the veteran 
for an examination of the hands. Each 
finger is to be separately evaluated and 
the range of motion reported in degrees.  
The presence or absence of painful motion 
must be specifically reported.

2.  The AOJ shall prepare a rating 
decision that correctly reflects that 
service connection has been granted for 
arthritis of the hands.  The rating 
decision must remove the Code 8 status 
for arthritis of the hands.  The AOJ 
shall separately rate each hand and 
assign an evaluation that reflects that 
the AOJ has accepted the presence of 
limitation of motion and painful motion.  
If it is concluded that the provisions of 
38 C.F.R. § 4.59 are not applicable, the 
decision must provide an explanation. 

If upon completion of the above action the claim remains 
denied. The case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


